Citation Nr: 1418531	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for purposes of accrued benefits, for esophageal cancer, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for purposes of accrued benefits, for a skin disorder, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1966 to October 1969.  The Veteran died in December 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) (agency of original jurisdiction (AOJ)).  In September 2010, a Travel Board hearing was held before the undersigned.  In March 2011 and August 2012, these matters were remanded for additional development of the record and/or to ensure due process.  In December 2013, the Board requested a VHA medical advisory opinion in this matter.  The appellant was provided a copy and afforded opportunity to respond.  

The claim of service connection a skin disorder, to include as due to exposure to Agent Orange, for purposes of accrued benefits, is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran died in December 2005 due to carcinoma of the esophagus.
2.  When he died, the Veteran had pending before VA a claim of service connection for esophageal cancer; the appellant timely filed a claim for accrued benefits.

3.  Esophageal cancer was initially manifested many years after, and is not shown to be related to, the Veteran's service, to include as due to exposure to herbicides therein.

4.  The Veteran had not established service connection for any disability.

5.  It is not shown that the Veteran's death was caused by a service-connected disability or that a service-connected disability contributed to his death.


CONCLUSIONS OF LAW

1.  Service connection for esophageal cancer, for purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.1000 (2013).

2.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim in a May 2006 letter, prior to the initial adjudication of her claim, and in a March 2011 letter.  The more recent letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing, and was Hupp compliant.  The matters were subsequently readjudicated in a supplemental statement of the case (SSOC) issued in May 2013.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, and medical opinions have been obtained to determine the etiology of his esophageal cancer.  The appellant has not identified any pertinent evidence that remains outstanding.  The Board finds that the record, as it stands, includes competent evidence adequate for the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to gastrointestinal problems.  

The Veteran was seen at a VA outpatient treatment clinic in July 2000 with a complaint of nocturnal reflux.  He stated he had epigastric burning every night.  The diagnostic impression was dyspepsia.

On VA Agent Orange examination in August 2000, the Veteran complained of dyspepsia with reflux.  

The private medical records summarized below were received following the Veteran's death.

Private medical records show that in August 1986 the Veteran reported he gets indigestion in the mid chest.  He said he was bloated.  The impression was reflux esophagitis, and Zantac was prescribed.  An upper gastrointestinal series the next day showed a normal esophagus and stomach, and was interpreted as normal.  

The Veteran was seen by a private physician in January 2004, when it was noted that he was seen earlier that month for difficulty swallowing.  An esophagogastroduodenoscopy showed Barrett's esophagus and evidence of a mass at the gastroesophageal junction.  Pathology determined that the mass was adenocarcinoma.  The examiner noted the Veteran had a long history of gastroesophageal reflux disease (GERD).  He felt the adenocarcinoma developed due to the changes in the Barrett's esophagus.  

When he was seen by another private physician in February 2004, the Veteran reported he began to feel symptoms of dysphagia in December 2003.  A PET scan in February 2004 demonstrated uptake only in the distal esophagus.  The impression was the Veteran had an apparently localized esophageal cancer.

The Veteran was admitted to a private hospital in May 2004.  He had been treated with preoperative chemotherapy and radiation, and presented for resection.  Re-staging showed no evidence of distal disease.  The diagnosis was esophageal cancer, and the Veteran underwent surgery during the hospitalization.  

Private medical records show the Veteran was seen in August 2005 for evaluation of pain in the medial left thigh for eight or nine months.  It was noted that he had a small tissue mass in the right upper chest that was watched during chemotherapy.  A biopsy showed it was identical cancer to that of the esophagus.  Magnetic resonance imaging (MRI) of the left femur showed an ill-defined focal marrow signal abnormality within the proximal left femoral diaphysis that was suspicious for metastatic disease or myeloma.  The findings on a bone scan suggested metastatic bone disease.  The impression was that the Veteran had a known history of adenocarcinoma of the distal esophagus, status post chemo-radiation therapy, followed by total esophagectomy, status post radiation therapy and chemotherapy with metastatic disease involving the left proximal femur and left posterior ribs, consistent with stage IV disease.  

The Veteran's death certificate shows that he was 58 years old when he died in December 2005 of metastatic carcinoma of the esophagus due to carcinoma of the esophagus and multiple brain infarcts.  

In September 2010, C. Lawler-Bjornberg, M.D., wrote she had treated the Veteran from October 2004 until he died.  She stated that he had a diagnosis of a very aggressive esophageal adenocarcinoma that became metastatic.  The cancer spread in a very unusual manner with malignancy found in the soft tissue of the anterior chest wall and left thigh.  He was treated aggressively with radiation, chemotherapy and surgery.  The physician stated that after leaving service, the Veteran had recurrent problems with GERD.  She noted the Veteran told her during office visits that he spent days in service walking through liquid that splashed out of containers he unloaded from the ship.  It was indicated the barrels were known to contain Agent Orange.  She added the Veteran was directly exposed to the toxin. 

In a statement dated September 2010, a private physician noted he had treated the Veteran from 1982 until 2000.  The physician indicated he reviewed the Veteran's chart and noted that he was seen in August 1986 for indigestion, belching and bloating.  He was treated with medication, and did not have abdominal pain on his next visit in May 1987.  The physician stated there was no further record of similar symptoms or treatment, but it was very likely the Veteran took over-the counter medication and that he might not have had complaints about his acid reflux symptoms.  
In May 2011, the Veteran's claims folder was forwarded to a VA physician for review and an opinion as to whether his cancer was related to exposure to Agent Orange and, if so, whether the cancer caused his death.  The physician noted that a soft tissue right anterior chest wall mass was resected and found to be a metastasis from the main tumor.  Metastases were found elsewhere, and a soft tissue mass in the left anterior medial thigh was noted in various reports.  The exact date of onset of this mass is unclear, but the earliest mention of it is in March 2005, and it probably existed well before that date.  In further investigation, it was variously called probable metastasis from the esophageal cancer, muscle tear or possible hemorrhagic neoplasm/hematoma.  There was no documentation that the left thigh mass was ever biopsied and a definitive histopathological diagnosis was not available.  The physician indicated the treating clinicians assumed it to be a metastasis from the primary esophageal cancer and treated it as such with radiation therapy.  The mass did not influence the course of the primary disease or influence the process of death.  The VA physician opined the Veteran had a poorly differentiated primary adenocarcinoma of the esophagus, with metastasis to the right anterior chest wall (proven by biopsy), and metastasis to the liver, kidney and bone (femur).  An additional soft tissue mass in the left medial anterior thigh had been noted, but this mass was never resected or biopsied and, therefore, a histopathological diagnosis does not exist.  There was no mention that this mass was a soft tissue sarcoma.  It appears that the treating clinicians presumed it to be a metastasis from the primary esophageal cancer and treated it with radiation.  The physician opined that the soft tissue mass in the left medial anterior thigh was not a soft tissue sarcoma, and that it did not cause or contribute to the Veteran's death.  He concluded that the Veteran's esophageal cancer was less likely as not related to his exposure to Agent Orange in Vietnam.  He did not find documentation of any other cancer that could be linked to exposure to Agent Orange.

In a statement dated January 2013, S.H. Safdar, M.D., related he first treated the Veteran in January 2004 when he presented with adenocarcinoma of the distal esophagus.  Following chemoradiation therapy and surgery, he developed a large mass in the chest wall in April 2005.  This mass was resected.  It was a widely undifferentiated metastatic carcinoma of the esophagus.  Chemoradiation was again initiated, but did not result in significant improvement.  The Veteran continued to have progression of disease with additional hepatic and femoral metastases by June 2005.  Radiation therapy was given to the left hip and femur due to disease in that area, and he underwent chemoembolization of the liver lesion in September 2005.  Dr. Safdar noted the case was presented at conference, which was somewhat perplexed by the severity and velocity of the recurrence.  It appeared that the Veteran possibly had a mutation present which was not responsive to any treatment, and he had a very rapid downhill course for a tumor that had an initial response, but was very transient.  The issue of his exposure to Agent Orange was discussed, and it was the opinion that there was a better than 50 percent chance that Agent Orange was responsible for the mutation which caused such a rapidly malignant course of the carcinoma of the esophagus.  The physician noted that he had not seen such cancer progressing that rapidly and in such a malignant fashion.  He concluded that the Veteran's rapidly malignant growth of metastatic carcinoma of the esophagus was probably due to some extra mutation that must have been caused by Agent Orange since he had no other explanation for his rapid demise.

In April 2013, the Veteran's claims folder was referred to a VA physician for review and an opinion regarding the cause of the Veteran's death.  The physician stated there was only one cancer, adenocarcinoma of the distal esophagus and proximal stomach, with widespread metastasis to the lymph nodes to the pleura, chest wall, ribs and liver.  He noted there had been indications to the kidneys and left femur. The records indicated the oncologist did not need to biopsy the different organs to prove all were the same malignancy.  It was obvious the left femoral lesion, whatever it was, did not cause the Veteran's death.  The reviewing physician concurred with the opinion expressed in May 2011, noting that adenocarcinoma of the distal esophagus and proximal stomach is not on the list of diseases associated with Agent Orange exposure.  Even with some speculation that the left femur was a sarcoma, it was not the cause of the Veteran's death.  
In response to the Board's request for a VHA medical advisory opinion, the Veteran's record was forwarded to a VA physician who provided a January 2014 opinion.  The consulting expert summarized the Veteran's treatment for esophageal carcinoma, and stated that the Veteran had evidence of only one cancer, an esophageal cancer, originating in the esophagus and subsequently metastasizing to the soft tissue, bone, liver and pleural cavity.  He had Barrett's esophagus which is a known risk factor for esophageal cancer.  The clinical course of his cancer was typical of this type of cancer.  He had Stage IIIA disease even after neo-adjuvant chemo-radiation.  He had node positive disease.  The physician noted it was not unexpected the Veteran would develop metastatic disease.  She acknowledged that the site of metastasis in the subcutaneous tissue near the port-a-cath is a little unusual, but the bone, liver and pleural sites of disease were not at all unusual.  The Veteran did not have metastatic disease in his left thigh muscle.  The physician commented that the progression of the Veteran's disease over time was not unexpected or unusual, especially given that he had no systemic chemotherapy in 2005.  He had only localized treatment (palliative radiation and chemoembolization).  She addressed Dr. Safdar's comments that the Veteran had a mutation, and stated there was absolutely no evidence for one that caused this to be an atypical course.  She felt this was entirely hypothetical and conjectural.  She also disagreed with the characterization by Dr. Safdar of the Veteran's recurrence, and believed his course was quite typical of esophageal cancer.  The VA physician concluded that the Veteran's esophageal cancer was not likely to have been caused by Agent Orange (as he had Barrett's esophagus, a known risk factor), and that his course was typical.  

	Accrued benefits 
 

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran's claim of service connection for a skin disability was denied by the RO in October 2000.  He appealed this determination, and the Board remanded the claim in August 2003.  In February 2005, the Veteran submitted a statement to the effect that he had esophageal cancer which he believed was related to Agent Orange; this constituted a claim of service connection for esophageal cancer.  The Veteran died in December 2005.  His claims were pending at the time of his death.  The appellant filed her claim for accrued benefits in February 2006 within one year following the Veteran's death.  She has met the threshold requirements for an accrued benefits claim.  As noted above, the Board can only consider evidence in the claims file (or constructively of record) at the time of death.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain listed chronic diseases (among them carcinoma) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for carcinoma).  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  (VA recently its regulation regarding acute and subacute peripheral neuropathy, but the revisions have no applicability in this case, as such diagnosis is not shown.)

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

The Board acknowledges the Veteran had service in Vietnam, and therefore is presumed to have been exposed to Agent Orange.  However, the Veteran's esophageal cancer is not among the diseases listed as presumptively linked to exposure to Agent Orange.  

Service connection for esophageal cancer may nonertheless be granted if it is affirmatively shown to be related to service/disease or injury therein.  The appellant argues the Veteran had a long history of acid reflux and was on medication for this condition.  She states he had GERD prior to his diagnosis of esophageal cancer, and that she knew him prior to service, and that his symptoms of acid reflux began in service, but he would not go on sick call.  

There is no indication in the STRs the Veteran had any complaints associated with acid reflux, and the September 1969 separation examination shows the abdomen was normal.  He had dyspepsia when seen by the VA in July 2000.  A private physician noted in January 2004 that the Veteran reported difficulty swallowing that began that month.  He also noted the Veteran had a long history of GERD.  Testing revealed a mass which proved to be adenocarcinoma.  

While this evidence supports the appellant's assertion the Veteran had GERD prior to his diagnosis of esophageal cancer, it does not support a finding that the cancer is related to service or to his exposure to Agent Orange.  There was no evidence of record at the time of the Veteran's death relating his esophageal cancer to his exposure to Agent Orange in service.  Conceding  (only for the purpose of this discussion) based on the appellant's statements that the Veteran's GERD had its onset in service, the record does not establish that (as alleged) the GERD evolved into the death-causing carcinoma

The appellant's assertions that the Veteran's esophageal cancer was related to service, to include as due to exposure to Agent Orange therein, are not competent evidence in this mattes.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of esophageal cancer fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the evidence of record establishes that the Veteran's esophageal cancer became manifest many years after, and is not shown to be related to, his service/exposure to herbicides therein.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for esophageal cancer, for accrued benefits purposes.

	Cause of death

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).
In addition to the evidence discussed above in conjunction with the claim for accrued benefits, the Board may consider the various medical opinions that have been added to the record following the Veteran's death.  

Dr. Lawler-Bjornberg noted the Veteran had GERD following service, and had told her he was directly exposed to Agent Orange.  She did not opine that the fatal esophageal cancer was related to such exposure.  Her statement, therefore, provides no support for the appellant's claim.  

Dr. Safdar began treating the Veteran for adenocarcinoma of the esophagus in January 2004.  He opined it was more likely than not that Agent Orange was responsible for a mutation that caused a rapid malignant course of the esophageal cancer.  He believed it was due to Agent Orange because he had no other explanation.  

Several VA physicians have provided opinions to the contrary.  Each essentially concluded that the Veteran's esophageal cancer was not related to his exposure to Agent Orange.  In April 2013, a VA physician commented he agreed with the conclusion of a VA physician in May 2011, and noted that carcinoma of the esophagus has not been associated with exposure to Agent Orange.  While there were some indications that the mass in the left femur was a sarcoma, he asserted this was not the cause of the Veteran's death.  

In January 2014, a consulting  VA physician who reviewed the record concluded the Veteran had only one cancer.  She considered the opinion of Dr. Safdar that the Veteran had a mutation, but rejected this idea, stating there was no indication in the record that the course of the Veteran's esophageal cancer was unusual.  She found Dr. Safdar's opinion to be essentially speculative, and concluded that the Veteran's esophageal cancer was less likely than not due to his exposure to Agent Orange.  She provided a rationale for her opinion, noting that he had Barrett's esophagus, which was a known risk factor for his cancer.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  While Dr. Safdar was obviously aware of his treatment of the Veteran, it is apparent he did not have access to all the Veteran's records, and his opinion does not reflect a review of the entire record, or familiarity with the Veteran's complete disability picture.  Significantly, his purported explanation for his conclusion that Agent Orange caused a mutation was that he had no other explanation.  In essence, Dr. Safdar's opinion is unaccompanied by rationale for the stated conclusion.  Therefore, it is lacking in probative value.  In contrast, the opinion of the VA physician in January 2014 reflects familiarity with the entire factual record and points that the Veteran's course was typical for esophageal cancer.  The Board finds that opinion to have greater probative value and is persuasive.   

The Board notes that the Veteran had not established service connection for any disability.  Therefore, there is no basis for considering whether a service-connected disability contributed to or caused his death.  Although a claim of service connection for a skin disorder remains pending (for accrued benefits purposes), there is no evidence suggesting that a skin disability caused or contributed to cause his death.  Therefore, such claim is not inextricably intertwined with the service connection cause of death claim.  

In summary, the Board finds the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Therefore, the appeal in the matter must be denied.


ORDER

Service connection for esophageal cancer for accrued benefits purposes is denied.

Service connection for the cause of the Veteran's death is denied.


REMAND

At the time of his death, the Veteran also had a pending claim of service connection for a skin disability, to include as due to exposure to Agent Orange.  In August 2003, the Board had remanded this claim, in part to obtain additional medical evidence, as well as to have a VA dermatology examination.  The Veteran died before such examination could be completed.  The appellant subsequently submitted a claim for accrued benefits.  

In the May 2011 remand, the Board noted the appellant claimed that in the 1990's the Veteran had sought VA treatment for skin problems and directed that an attempt be made to obtain records of such treatment.  In addition, the Veteran's claims folder was to be referred for a VA dermatology examination for an opinion as to whether any skin disorder was related to service, to include as due to the Veteran's exposure to Agent Orange.  The RO was also directed to adjudicate a claim of service connection for a skin disorder for accrued benefits purposes.  By letter dated March 2011, the VA requested the appellant provide information pertaining to the Veteran's treatment by the VA prior to July 2000.  

In the August 2012 remand, the Board noted that  the actions it requested in May 2011 had not been done, and again ordered such development.  It appears that once again, the RO has failed to comply with the Board's directives.  Although the issue of service connection for accrued benefits purposes for a skin disorder, to include as due to Agent Orange, was listed in the SSOC, initial adjudication of a claim by SSOC is improper.

The Board is obligated by law to ensure that the RO complies with its remand directives.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and request she provide information concerning treatment the Veteran received by VA for a skin disability prior to July 2000.  The RO should secure the complete clinical records of such treatment.  

2.  Thereafter, the RO should arrange for the Veteran's record to be forwarded to a dermatologist for review and an opinion regarding the etiology of the Veteran's skin disorder(s).  The consulting physician should identify each skin disability shown and provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that such skin disability was related to the Veteran's service, to include as due to exposure to Agent Orange.  The consulting physician must provide a rationale for all opinions.  

3.  The RO should then review the record and adjudicate the  pending claim of service connection for a skin disorder for accrued benefits purposes.  If it is denied, and the appellant files a notice of disagreement and perfects an appeal of the SOC issued, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


